Citation Nr: 0807574	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed left ear 
hearing loss.  

2.  Entitlement to service connection for a claimed back 
disorder.

3.  Entitlement to service connection for claimed residuals 
of a left ankle fracture.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hypothyroidism.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in February 2008.  

The veteran's appeal originally included the issues of 
service connection for depression, hypertension and recurrent 
urethral stricture with urethrotomy.  

During the pendency of the appeal, the RO, in a February 2007 
decision, granted service connection for these disabilities 
and assigned a 30 percent evaluation for the depression and 
non-compensable evaluations for the hypertension and the 
recurrent urethral stricture with urethrotomy.  These 
evaluations were effective on July 24, 2003, the date of the 
veteran's claim for service connection.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issues of depression, hypertension and 
recurrent urethral stricture with urethrotomy have been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  

The appeal also originally included the issue of service 
connection for bilateral Achilles tendonitis.  In an August 
2006 statement, the veteran withdrew his appeal concerning 
this matter.  See 38 C.F.R. § 20.204.  Accordingly, this 
issue is not before the Board on appeal  .

During his February 2008 hearing, the veteran testified that 
he also suffered from tinnitus.  In this regard, the Board 
notes that the veteran was diagnosed with occasional tinnitus 
in the left ear in the August 2005 VA audiological 
examination.  Accordingly this claim for tinnitus is referred 
back to the RO for all indicated action.   

The issues of service connection for a claimed back disorder 
and residuals of a left ankle fracture are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The currently demonstrated left ear hearing loss is shown 
as likely as not to be due to acoustic trauma to which the 
veteran was exposed during his extended period of active 
service.  

2.  In February 2008, prior to the promulgation of a 
decision, the Board received written notification of the 
veteran's intent to withdraw his appeal concerning an 
increased evaluation for the service-connected hypothyroidism 
from appellate consideration.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
left ear hearing disability is due disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of an increased evaluation 
for the service-connected hypothyroidism in this case have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the action taken hereinbelow, no 
further assistance in developing the facts pertinent to this 
limited matter is required at this time.  


I.  Left Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

At the outset, the Board notes a careful review of the claims 
folder shows that the service medical records for the veteran 
are missing.  VA has a heightened duty to assist the veteran 
when records are missing and presumed to have been destroyed.  
Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

The Board is aware that the veteran reported that his service 
treatment records were transferred to the Bethesda Naval 
Hospital in 1998 when he began receiving treatment at that 
facility.  VA has attempted to obtain the service treatment 
records from the Bethesda Naval Hospital.  However, in May 
2005, Bethesda Naval Hospital responded that medical records 
were unable to be located.  

Subsequent to service, the veteran complained of having left 
ear pain in July 1998.  He was diagnosed with left ear otitis 
externa and otitis media.  An audiological test from August 
2005 showed pure tone thresholds above 40 decibels at the 
2000, 3000 and 4000 Hertz levels in the left ear, which 
signifies a hearing loss disability under 38 C.F.R. § 3.385.  

During his February 2008 Board hearing, the veteran testified 
that he had been assigned to an artillery battery and that 
his duties included firing howitzers, canons and other 
artillery.  His discharge examination showed he had hearing 
loss.  

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the left ear 
hearing loss as likely as not is the result of noise exposure 
during the veteran's lengthy period of service.  

In this regard, the veteran is certainly competent to testify 
concerning his in service hearing loss and treatment thereof.  
See  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran 
is competent to report that on which he or she has personal 
knowledge).  

To that end, the Board also notes the veteran complained of 
left ear pain and was diagnosed with left ear otitis externa 
and otitis media in July 1998 (approximately 3 months after 
service).  Additionally, the  results from an August 2005 VA 
audiological examination showed the veteran had a left ear 
hearing loss disability.  Thus, it is the Board's opinion 
that the medical evidence tends to support the lay 
statements.  

Overall, the evidence is in relative equipoise in showing 
that the veteran's left ear hearing loss as likely as not is 
due to excessive noise exposure during his period of active 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for a left ear hearing is warranted.  See 
38 C.F.R. § 3.303(d).  



II.  Hypothyroidism

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

The veteran notified the Board that he wished to withdraw his 
appeal concerning the issue of an increased evaluation for 
the service-connected hypothyroidism in February 2008 before 
a final decision was promulgated.  Hence, there remain no 
allegations of an error of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to further 
review the appeal as to that matter.   



ORDER

Service connection for left ear hearing loss is granted.  

The appeal of the claim for an increased rating for the 
service-connected hypothyroidism is dismissed.  



REMAND

As noted, the record indicates that the veteran's service 
treatment records were unable to be located.  In such 
instance, VA has a heightened duty to assist the veteran when 
records are missing and presumed to have been destroyed.  
Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

The post service treatment records, including November 2003 
and December 2005 records, report past medical history of 
status post left ankle fracture in 1979.   

During his February 2008 hearing, the veteran testified that 
he broke his ankle playing basketball during service in 1979.  
He was transported to sick bay, initially and then to 
Trippler Medical Hospital where a cast was put on his ankle.  
He testified that, since that time, his left ankle has 
bothered him.  

The veteran also testified that he injured his back in a 
helicopter accident during service.  He went to the hospital 
and was placed on 2 weeks bed rest and was seen in therapy 
for that disorder.  Further, on several occasions, he had no 
heavy lifting profiles.  Since service, he had had pain in 
his lower back.  Weather exacerbated his back pain.  
Additionally, he was prescribed Naproxen for his back pain.  

To date, the veteran has not received a VA examination, with 
an opinion as to the etiology of his claimed back and left 
ankle disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
these four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Given the noted hearing testimony, in light of VA's 
heightened duty to assist the veteran when records are 
missing, it is the judgment of the Board that such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d).  

To that end, the Board notes it is well established that the 
duty to assist is not always a one-way street.  A veteran 
seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  

The Board is aware that the veteran failed to report for 
previously scheduled VA examinations.  During his February 
2008 hearing, he testified that he missed examination because 
he was attending divorce proceedings out of state.  He 
testified that he was now willing and able to report for any 
scheduled VA examination.  

Accordingly, the Board finds the veteran should be scheduled 
for another VA examination.  If he fails to cooperate with 
the VA's efforts to assist him by failing to report for 
future VA examinations, no further effort will be expended to 
assist the veteran in this regard and the claim will be 
evaluated on the evidence of record.  

Finally, the Board notes that the February 2008 testimony 
indicates that there are outstanding treatment records 
concerning his claimed disorders.   The Board finds that the 
RO should undertake action to obtain these records and 
associate them with the claims file.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A, and any other applicable legal 
precedent, by way of a written notice to 
the veteran.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The veteran should also be 
provided with an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed back 
and left ankle disorders since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.  

3.  The veteran should be afforded VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
back and left ankle disorders.  The 
veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluations.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has current back or left ankle 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) is due to reported injuries 
or other event of his period of active 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report. 

4.  After completion of the above 
development, the veteran's claims of 
service connection for back and left 
ankle disorders should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


